DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 12/18/2020 and 3/5/2021. Claims 1-20 are pending and considered below.

Claim Objections
Claims 1, 9 and 17 are objected to because of the following informalities:    
in claim 1, line 11; claim 9, line 9; and claim 17, line 7; “compete” should be “complete”.
Appropriate correction is required.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9, 12, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oldridge (US-2016/0318501-A1, hereinafter Oldridge).
Regarding claim 1, Oldridge discloses:
A computing system coupled to a drive motor of a vehicle, wherein the vehicle is at least partially powered by a battery pack, the computing system comprising: (paragraphs [0041-0045] and FIG. 1, Electric Vehicle Power Management & Driver Control System-10, system controller-12, Battery Pack-48, AC Motor(s) - 62, and electric drivetrain-110);
at least one processor (paragraph [0041] and FIG. 1, system controller-12);
non-transitory computer-readable medium (paragraph [0041] and FIG. 1, system controller-12);
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to: (paragraph [0041] and FIG. 1, system controller-12);
based on at least (i) an estimated distance remaining in a current trip of the vehicle and (ii) an estimated terrain profile over the estimated distance, predict a total power required to complete the current trip of the vehicle (paragraphs [0013] and [0058-0059]; and FIG. 1, system controller-12, battery SOC-20, inclinometer-38, and Global Positioning Sensor(s) (GPS) - 42);
determine a current charge level of the battery pack (paragraph [0058] and FIG. 1, battery SOC-20);
based on the predicted total power required to complete the current trip of the vehicle and the current charge level of the battery pack (paragraphs [0013] and [0058-0059]);
determine a maximum drive current that can be drawn from the battery pack (paragraph [0058], the regenerative braking commands are based on the battery SOC, preprogrammed route terrain, vehicle mass and road grade);
automatically limit a discharge from the battery pack to the maximum drive current (paragraph [0058], the system is able to circumvent any driver with a lead foot by not allowing them to accelerate the vehicle at its current measured mass beyond the acceleration rate of the vehicle at its Gross Vehicle Weight Rating (GVWR) over the course of its route);
receive an indication of an override condition (paragraph [0008], actuation of the Anti-lock Braking System (ABS) and/or Anti-Slip Regulation (ASR) must override the operation of the regenerative braking);
based on the received indication of the override condition (paragraph [0008]);
discontinue limiting the discharge from the battery pack to the maximum drive current (paragraph [0058]);
receive an indication that the override condition has ended (paragraphs [0008] and [0058]);
based on receiving the indication that the override condition has ended (paragraphs [0008] and [0058]);
determine an updated charge level of the battery pack (paragraph [0055]);
determine an updated maximum drive current that can be drawn from the battery pack (paragraphs [0056] and [0058]); and
automatically limit the discharge from the battery pack to the updated maximum drive current (paragraphs [0056] and [0058]).

Regarding claim 4, Oldridge further discloses:
wherein the estimated terrain profile over the estimated distance comprises at least one downhill region (paragraphs [0054-0055] and FIG. 1, system controller-12, Brake Sensor-28, inclinometer-38, and AC Motor(s) - 62);
wherein the program instructions that are executable by the at least one processor such that the computing system is configured to predict the total power required to complete the current trip of the vehicle comprise program instructions that are executable by the at least one processor such that the computing system is configured to: (paragraph [0041]); and
determine an amount of regenerative braking current that will be supplied to the battery pack by the drive motor when the vehicle is operating in the downhill region (paragraphs [0055-0056]).
Regarding claim 9, Oldridge further discloses:
A non-transitory computer-readable medium, wherein the non-transitory computer-readable medium is provisioned with program instructions that, when executed by at least one processor, cause a computing system coupled to a drive motor of a vehicle to: (paragraphs [0041-0045] and FIG. 1, Electric Vehicle Power Management & Driver Control System-10, system controller-12, AC Motor(s) - 62, and electric drivetrain-110);
based on at least (i) an estimated distance remaining in a current trip of the vehicle and (ii) an estimated terrain profile over the estimated distance, predict a total power required to complete the current trip of the vehicle (paragraphs [0013] and [0058-0059]; and FIG. 1, system controller-12, battery SOC-20, inclinometer-38, and Global Positioning Sensor(s) (GPS) - 42);
wherein the vehicle is at least partially powered by a battery pack (paragraph [0044] and FIG. 1, Battery Pack-48);
determine a current charge level of the battery pack (paragraph [0058] and FIG. 1, battery SOC-20);
based on the predicted total power required to complete the current trip of the vehicle and the current charge level of the battery pack (paragraphs [0013] and [0058-0059]);
determine a maximum drive current that can be drawn from the battery pack (paragraph [0058], the regenerative braking commands are based on the battery SOC, preprogrammed route terrain, vehicle mass and road grade);
automatically limit a discharge from the battery pack to the maximum drive current (paragraph [0058], the system is able to circumvent any driver with a lead foot by not allowing them to accelerate the vehicle at its current measured mass beyond the acceleration rate of the vehicle at its Gross Vehicle Weight Rating (GVWR) over the course of its route);
receive an indication of an override condition (paragraph [0008], actuation of the Anti-lock Braking System (ABS) and/or Anti-Slip Regulation (ASR) must override the operation of the regenerative braking);
based on the received indication of the override condition (paragraph [0008]);
discontinue limiting the discharge from the battery pack to the maximum drive current (paragraph [0058]);
receive an indication that the override condition has ended (paragraphs [0008] and [0058]);
based on receiving the indication that the override condition has ended (paragraphs [0008] and [0058]);
determine an updated charge level of the battery pack (paragraph [0055]);
determine an updated maximum drive current that can be drawn from the battery pack (paragraphs [0056] and [0058]); and
automatically limit the discharge from the battery pack to the updated maximum drive current (paragraphs [0056] and [0058]).

Regarding claim 12, Oldridge further discloses:
wherein the estimated terrain profile over the estimated distance comprises at least one downhill region (paragraphs [0054-0055] and FIG. 1, system controller-12, Brake Sensor-28, inclinometer-38, and AC Motor(s) - 62);
wherein the program instructions that, when executed by at least one processor, cause the computing system to predict the total power required to complete the current trip of the vehicle comprise program instructions that, when executed by at least one processor, cause the computing system to: (paragraph [0041]); and
determine an amount of regenerative braking current that will be supplied to the battery pack by the drive motor when the vehicle is operating in the downhill region (paragraphs [0055-0056]).
Regarding claim 17, Oldridge further discloses:
A method carried out by a computing system coupled to a drive motor of a vehicle, wherein the vehicle is at least partially powered by a battery pack, the method comprising: (paragraphs [0041-0045] and FIG. 1, Electric Vehicle Power Management & Driver Control System-10, system controller-12, Battery Pack-48, AC Motor(s) - 62, and electric drivetrain-110);
based on at least (i) an estimated distance remaining in a current trip of the vehicle and (ii) an estimated terrain profile over the estimated distance, predicting a total power required to complete the current trip of the vehicle (paragraphs [0013] and [0058-0059]; and FIG. 1, system controller-12, battery SOC-20, inclinometer-38, and Global Positioning Sensor(s) (GPS) - 42);
determining a current charge level of the battery pack (paragraph [0058] and FIG. 1, battery SOC-20);
based on the predicted total power required to complete the current trip of the vehicle and the current charge level of the battery pack (paragraphs [0013] and [0058-0059]);
determining a maximum drive current that can be drawn from the battery pack (paragraph [0058], the regenerative braking commands are based on the battery SOC, preprogrammed route terrain, vehicle mass and road grade);
automatically limiting a discharge from the battery pack to the maximum drive current (paragraph [0058], the system is able to circumvent any driver with a lead foot by not allowing them to accelerate the vehicle at its current measured mass beyond the acceleration rate of the vehicle at its Gross Vehicle Weight Rating (GVWR) over the course of its route);
receiving an indication of an override condition (paragraph [0008], actuation of the Anti-lock Braking System (ABS) and/or Anti-Slip Regulation (ASR) must override the operation of the regenerative braking);
based on the received indication of the override condition (paragraph [0008]);
discontinue limiting the discharge from the battery pack to the maximum drive current (paragraph [0058]);
receiving an indication that the override condition has ended (paragraphs [0008] and [0058]);
based on receiving the indication that the override condition has ended (paragraphs [0008] and [0058]);
determining an updated charge level of the battery pack (paragraph [0055]);
determining an updated maximum drive current that can be drawn from the battery pack (paragraphs [0056] and [0058]); and
automatically limiting the discharge from the battery pack to the updated maximum drive current (paragraphs [0056] and [0058]).



Regarding claim 19, Oldridge further discloses:
wherein the estimated terrain profile over the estimated distance comprises at least one downhill region (paragraphs [0054-0055] and FIG. 1, system controller-12, Brake Sensor-28, inclinometer-38, and AC Motor(s) - 62);
wherein predicting the total power required to complete the current trip of the vehicle comprises: (paragraph [0041]); and
determining an amount of regenerative braking current that will be supplied to the battery pack by the drive motor when the vehicle is operating in the downhill region (paragraphs [0055-0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 10-11, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oldridge, as applied to claims 1, 4, 9, 12 and 17 above, and further in view of Cholewa et al. (US-2018/0111496-A1, hereinafter Cholewa).
Regarding claims 2 and 10, Oldridge does not disclose that the estimated distance remaining in the current trip of the vehicle comprises a return trip distance. However, Cholewa discloses a charge controller for an electric mining vehicle, including the following features:
wherein the estimated distance remaining in the current trip of the vehicle comprises a return trip distance (paragraph [0030]).
Cholewa teaches that a charge controller for an electric vehicle should be configured to determine an amount of charge to be provided to a battery for an upcoming round trip based on regenerative braking power generation and load indication measured during a previous round trip (paragraph [0030]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system for planning vehicle battery charging using regenerative braking power based on round trip data of Cholewa into the system for planning vehicle battery charging using regenerative braking power based on battery SOC, preprogrammed route terrain, vehicle mass and road grade over the course of a route of Oldridge. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of planning battery charging based on a repeated vehicle route. A person of ordinary skill would be familiar with the use of regenerative braking in electric vehicles which perform repeated patterns of motion for transit systems, mining, and industrial applications.
Regarding claim 3, Oldridge does not disclose that the estimated distance remaining in the current trip of the vehicle comprises a return trip distance. However, Cholewa further discloses:
further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to: (paragraphs [0023-0029] and FIG. 2, vehicle controller-30, memory-34, processor-36, charge controller-40, and drive data-50);
obtain global positioning system (GPS) data for the vehicle during the current trip of the vehicle (paragraph [0049]); 
determine the estimated terrain profile over the return trip distance (paragraph [0030]); and
based on the obtained GPS data for the vehicle (paragraph [0049]).
Cholewa teaches that a maximum allowed speed of a vehicle should be based on a regenerative torque target based on road grade information from GPS data (paragraph [0049]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system for planning vehicle battery charging using regenerative braking power based on round trip data of Cholewa into the system for planning vehicle battery charging using regenerative braking power based on battery SOC, preprogrammed route terrain, vehicle mass and road grade over the course of a route of Oldridge. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of planning battery charging based on a repeated vehicle route. A person of ordinary skill would be familiar with the use of regenerative braking in electric vehicles which perform repeated patterns of motion for transit systems, mining, and industrial applications.
Regarding claim 5, Oldridge does not disclose increasing the maximum drive current that can be drawn from the battery pack while the vehicle is operating in a region preceding the downhill region based on the amount of regenerative braking current that will be supplied to the battery pack by the drive motor when the vehicle is operating in the downhill region. However, Cholewa further discloses:
further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to: (paragraphs [0023-0029] and FIG. 2, vehicle controller-30, memory-34, processor-36, charge controller-40, and drive data-50); and
based on the amount of regenerative braking current that will be supplied to the battery pack by the drive motor when the vehicle is operating in the downhill region, increase the maximum drive current that can be drawn from the battery pack while the vehicle is operating in a region preceding the downhill region (paragraphs [0030-0033] and FIG. 3, example load indicator data and example regenerative braking power generation data over one round trip of a haul truck).
Cholewa teaches that a vehicle charge controller can be configured to compute the charge to be provided to a battery at a charging station based on a load indicator measurement made during a previous ascent and based on the regenerative braking power generated, as measured during a previous descent (paragraph [0030]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system for planning vehicle battery charging using regenerative braking power based on round trip data of Cholewa into the system for planning vehicle battery charging using regenerative braking power based on battery SOC, preprogrammed route terrain, vehicle mass and road grade over the course of a route of Oldridge. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of planning battery charging based on a repeated vehicle route. A person of ordinary skill would be familiar with the use of regenerative braking in electric vehicles which perform repeated patterns of motion for transit systems, mining, and industrial applications.
Regarding claim 11, Oldridge does not disclose that the estimated distance remaining in the current trip of the vehicle comprises a return trip distance. However, Cholewa further discloses:
wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the computing system to: (paragraphs [0023-0029] and FIG. 2, vehicle controller-30, memory-34, processor-36, charge controller-40, and drive data-50);
obtain global positioning system (GPS) data for the vehicle during the current trip of the vehicle (paragraph [0049]); 
determine the estimated terrain profile over the return trip distance (paragraph [0030]); and
based on the obtained GPS data for the vehicle (paragraph [0049]).
Cholewa teaches that a maximum allowed speed of a vehicle should be based on a regenerative torque target based on road grade information from GPS data (paragraph [0049]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system for planning vehicle battery charging using regenerative braking power based on round trip data of Cholewa into the system for planning vehicle battery charging using regenerative braking power based on battery SOC, preprogrammed route terrain, vehicle mass and road grade over the course of a route of Oldridge. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of planning battery charging based on a repeated vehicle route. A person of ordinary skill would be familiar with the use of regenerative braking in electric vehicles which perform repeated patterns of motion for transit systems, mining, and industrial applications.
Regarding claim 13, Oldridge does not disclose increasing the maximum drive current that can be drawn from the battery pack while the vehicle is operating in a region preceding the downhill region based on the amount of regenerative braking current that will be supplied to the battery pack by the drive motor when the vehicle is operating in the downhill region. However, Cholewa further discloses:
wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the computing system to: (paragraphs [0023-0029] and FIG. 2, vehicle controller-30, memory-34, processor-36, charge controller-40, and drive data-50); and
based on the amount of regenerative braking current that will be supplied to the battery pack by the drive motor when the vehicle is operating in the downhill region, increase the maximum drive current that can be drawn from the battery pack while the vehicle is operating in a region preceding the downhill region (paragraphs [0030-0033] and FIG. 3, example load indicator data and example regenerative braking power generation data over one round trip of a haul truck).
Cholewa teaches that a vehicle charge controller can be configured to compute the charge to be provided to a battery at a charging station based on a load indicator measurement made during a previous ascent and based on the regenerative braking power generated, as measured during a previous descent (paragraph [0030]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system for planning vehicle battery charging using regenerative braking power based on round trip data of Cholewa into the system for planning vehicle battery charging using regenerative braking power based on battery SOC, preprogrammed route terrain, vehicle mass and road grade over the course of a route of Oldridge. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of planning battery charging based on a repeated vehicle route. A person of ordinary skill would be familiar with the use of regenerative braking in electric vehicles which perform repeated patterns of motion for transit systems, mining, and industrial applications.
Regarding claim 18, Oldridge does not disclose that the estimated distance remaining in the current trip of the vehicle comprises a return trip distance. However, Cholewa further discloses:
wherein the estimated distance remaining in the current trip of the vehicle comprises a return trip distance (paragraph [0030]);
the method further comprising: obtaining global positioning system (GPS) data for the vehicle during the current trip of the vehicle (paragraph [0049]); 
determining the estimated terrain profile over the return trip distance (paragraph [0030]); and
based on the obtained GPS data for the vehicle (paragraph [0049]).
Cholewa teaches that a maximum allowed speed of a vehicle should be based on a regenerative torque target based on road grade information from GPS data (paragraph [0049]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system for planning vehicle battery charging using regenerative braking power based on round trip data of Cholewa into the system for planning vehicle battery charging using regenerative braking power based on battery SOC, preprogrammed route terrain, vehicle mass and road grade over the course of a route of Oldridge. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of planning battery charging based on a repeated vehicle route. A person of ordinary skill would be familiar with the use of regenerative braking in electric vehicles which perform repeated patterns of motion for transit systems, mining, and industrial applications.

Claims 6-8, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oldridge, as applied to claims 1, 9 and 17 above, and further in view of Ricci (US-2018/0011483-A1, hereinafter Ricci).
Regarding claims 6 and 14, Oldridge does not disclose remote control of the vehicle. However, Ricci discloses remote control of an electrical vehicle with a regenerative braking system, including the following features:
wherein the computing system is communicatively coupled to a remote computing device configured for remote control of the vehicle (paragraphs [0149-0153] and FIG. 20, vehicle-100, and remote operator system-240).
Ricci teaches that a remote operator system may provide vehicle control instructions (paragraphs [0149-0153]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system for remote operator control of an electrical vehicle with a regenerative braking system of Ricci into the system for planning vehicle battery charging using regenerative braking power based on battery SOC, preprogrammed route terrain, vehicle mass and road grade over the course of a route of Oldridge. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of allowing a remote operator to override or update vehicle control parameters.


Regarding claim 7, Oldridge does not disclose remote control of the vehicle. However, Ricci further discloses:
wherein the program instructions that are executable by the at least one processor such that the computing system is configured to receive the indication of the override condition comprise program instructions that are executable by the at least one processor such that the computing system is configured to: (paragraphs [0139-0143] and FIG. 19C, CPU(S) - 1923, storage device(s) - 1929, computer readable/storage media reader-1931, and working memory-1937); and
receive an override signal from the remote computing device (paragraph [0174] and FIG. 24, receive request for update-2435, allow? - 2440, update parameters-2445, and save updated parameters-2450).
Ricci teaches that a remote operator system can provide a set of updated parameters over a network connection to a control system of a vehicle (paragraph [0174]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system for remote operator control of an electrical vehicle with a regenerative braking system of Ricci into the system for planning vehicle battery charging using regenerative braking power based on battery SOC, preprogrammed route terrain, vehicle mass and road grade over the course of a route of Oldridge. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of allowing a remote operator to override or update vehicle control parameters.
Regarding claim 8, Oldridge does not disclose remote control of the vehicle. However, Ricci further discloses:
wherein the program instructions that are executable by the at least one processor such that the computing system is configured to receive the indication of the override condition comprise program instructions that are executable by the at least one processor such that the computing system is configured to: (paragraphs [0139-0143] and FIG. 19C, CPU(S) - 1923, storage device(s) - 1929, computer readable/storage media reader-1931, and working memory-1937); and
receive, via a user interface of the vehicle, an operator input indicating the override condition (paragraphs [0164-0165] and FIG. 22, vehicle operational display-420, auxiliary displays-424, power management display-428, and buttons-2205A,2205B).
Ricci teaches that a user can request changes in the levels applied on features of a vehicle through buttons, touch panels of the various displays, or other input mechanisms; and a remote operator system can determine whether to authorize the request (paragraph [0165]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system for remote operator control of an electrical vehicle with a regenerative braking system of Ricci into the system for planning vehicle battery charging using regenerative braking power based on battery SOC, preprogrammed route terrain, vehicle mass and road grade over the course of a route of Oldridge. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of allowing a remote operator to override or update vehicle control parameters.
Regarding claim 15, Oldridge does not disclose remote control of the vehicle. However, Ricci further discloses:
wherein the program instructions that, when executed by at least one processor, cause the computing system to receive the indication of the override condition comprise program instructions that, when executed by at least one processor, cause the computing system to: (paragraphs [0139-0143] and FIG. 19C, CPU(S) - 1923, storage device(s) - 1929, computer readable/storage media reader-1931, and working memory-1937); and
receive an override signal from the remote computing device (paragraph [0174] and FIG. 24, receive request for update-2435, allow? - 2440, update parameters-2445, and save updated parameters-2450).
Ricci teaches that a remote operator system can provide a set of updated parameters over a network connection to a control system of a vehicle (paragraph [0174]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system for remote operator control of an electrical vehicle with a regenerative braking system of Ricci into the system for planning vehicle battery charging using regenerative braking power based on battery SOC, preprogrammed route terrain, vehicle mass and road grade over the course of a route of Oldridge. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of allowing a remote operator to override or update vehicle control parameters.
Regarding claim 16, Oldridge does not disclose remote control of the vehicle. However, Ricci further discloses:
wherein the program instructions that, when executed by at least one processor, cause the computing system to receive the indication of the override condition comprise program instructions that, when executed by at least one processor, cause the computing system to: (paragraphs [0139-0143] and FIG. 19C, CPU(S) - 1923, storage device(s) - 1929, computer readable/storage media reader-1931, and working memory-1937); and
receive, via a user interface of the vehicle, an operator input indicating the override condition (paragraphs [0164-0165] and FIG. 22, vehicle operational display-420, auxiliary displays-424, power management display-428, and buttons-2205A,2205B).
Ricci teaches that a user can request changes in the levels applied on features of a vehicle through buttons, touch panels of the various displays, or other input mechanisms; and a remote operator system can determine whether to authorize the request (paragraph [0165]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system for remote operator control of an electrical vehicle with a regenerative braking system of Ricci into the system for planning vehicle battery charging using regenerative braking power based on battery SOC, preprogrammed route terrain, vehicle mass and road grade over the course of a route of Oldridge. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of allowing a remote operator to override or update vehicle control parameters.
Regarding claim 20, Oldridge does not disclose remote control of the vehicle. However, Ricci further discloses:
wherein the computing system is communicatively coupled to a remote computing device configured for remote control of the vehicle (paragraphs [0149-0153] and FIG. 20, vehicle-100, and remote operator system-240);
wherein receiving the indication of the override condition comprises: (paragraphs [0139-0143] and FIG. 19C, CPU(S) - 1923, storage device(s) - 1929, computer readable/storage media reader-1931, and working memory-1937); and
receiving an override signal from the remote computing device (paragraph [0174] and FIG. 24, receive request for update-2435, allow? - 2440, update parameters-2445, and save updated parameters-2450).
Ricci teaches that a remote operator system can provide a set of updated parameters over a network connection to a control system of a vehicle (paragraph [0174]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system for remote operator control of an electrical vehicle with a regenerative braking system of Ricci into the system for planning vehicle battery charging using regenerative braking power based on battery SOC, preprogrammed route terrain, vehicle mass and road grade over the course of a route of Oldridge. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of allowing a remote operator to override or update vehicle control parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667